Order, Supreme Court, New York County (Rolando T. Acosta, J.), entered April 11, 2006, which granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff claims that she was caused to fall and suffer injuries when, while skating at the Rockefeller Center skating rink, she struck a bump on the ice. She testified that when she first started skating, the surface of the ice was “smooth,” but that, after skating for approximately an hour and a half, some 15 minutes before her fall, she observed that the skating surface was deteriorating, and there were ice chips, bumps, and wet spots on the ice. She nonetheless continued to skate until her fall. Under these circumstances plaintiff assumed the complained-of risk posed by the condition of the ice (see Saravia v Makkos of Brooklyn, 264 AD2d 576 [1999]); the ice was “as safe as it appeared to [be]” (Nunez v Recreation Rooms & Settlement, 229 AD2d 359, 360 [1996]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Tom, J.P., Mazzarelli, Saxe, Williams and Malone, JJ.